Citation Nr: 0727522	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  95-41 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder other than anxiety disorder.

2.	Entitlement to an initial rating higher than 30 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U. S. Navy from 
October 1984 to     August 1987.  He had subsequent service 
in the reserves from August 1987 to   April 1994.  He then 
reenlisted in the Army National Guard in 2002 and served 
until December 2005, and including from October 2004 to July 
2005 in Iraq following when his unit was recalled to active 
duty.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 1995       and June 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The relevant procedural history in this matter, initially 
consists of a July 1992 RO rating decision which denied 
service connection for a psychiatric disorder, inclusive of 
post-traumatic stress disorder (PTSD).  The veteran applied 
to reopen this claim and the RO denied it in July 1995, de 
novo (i.e., on the merits), without specifically addressing 
the threshold preliminary issue of whether he had submitted 
new and material evidence to reopen the claim.  A later RO 
decision in September 1995 appropriately listed the issue on 
appeal as a petition to reopen.  But the RO's           June 
2000 decision considered a claim for service connection for a 
psychiatric disorder other than PTSD (e.g., depression, 
anxiety, dysthymia, etc.) on a de novo basis, again without 
addressing the criteria of new and material evidence.  

However, upon the Board's consideration of this appeal in 
November 2004,             it identified the issues for 
review as two petitions to reopen claims for service 
connection for PTSD, and a psychiatric disorder other than 
PTSD.  This was          in view of the requirement that the 
Board itself must make the preliminary determination of 
whether there is new and material evidence to reopen a 
previously denied claim, inasmuch as this affects the Board's 
legal jurisdiction to adjudicate          the underlying 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).


The Board then granted the petition to reopen the claim for 
service connection for PTSD, and denied the reopened claim on 
the merits -- while the petition to reopen concerning a 
psychiatric disorder other than PTSD was remanded to the RO 
(via the Appeals Management Center (AMC) in Washington, 
D.C.), for further development. 

Following the remand, through a March 2007 rating decision, 
the AMC reopened the veteran's remaining claim and granted 
service connection for an anxiety disorder, and an initial 30 
percent rating, effective from December 18, 2005. 
Additionally, a March 2007 supplemental statement of the case 
(SSOC)   considered and denied the still unresolved claim for 
service connection for a psychiatric disorder apart from 
anxiety disorder (and by implication not including PTSD, due 
to the prior November 2004 Board decision), as set forth 
through a March 2007 supplemental statement of the case 
(SSOC).  This claim has since been returned to the Board for 
further appellate review.

In May 2007, the veteran submitted additional evidence 
(consisting of copies of service medical records (SMRs), and 
reports of treatment from a VA psychologist), and he waived 
his right to have this additional evidence initially 
considered by         the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).  

Presently, the Board will decide the claim for service 
connection for a psychiatric disorder other than anxiety 
disorder.  Moreover, in its July 2007 Informal Hearing 
Presentation (IHP) the veteran's representative indicated 
that the veteran was contesting the initial 30 percent 
disability rating that had been assigned for his service-
connected anxiety disorder.  See Fenderson v. West, 12 Vet. 
App. 119,   125-26 (1999).  This statement may be reasonably 
construed as a notice of disagreement (NOD) with the 
disability rating assigned for an anxiety disorder.   But the 
RO has not yet issued a statement of the case (SOC) 
concerning that issue.  So the Board must remand this claim 
to the RO, rather than merely referring it there.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The remand will occur via 
the AMC in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

As an additional preliminary consideration, the Board 
reiterates (as mentioned in the November 2004 
decision/remand) that, through correspondence submitted in 
October 2003, the veteran raised claims for service 
connection for blackouts, migraine headaches, dizziness, and 
"white matter disease."  As also previously noted, the 
veteran earlier had perfected an appeal as to the denial of 
service connection for a seizure disorder -- while he 
withdrew his appeal of that issue, his      November 2003 
statement attempting to "reinstate" his appeal has been 
construed as a petition to reopen the now final denial of 
service connection for a seizure disorder.  These additional 
claims, however, still are not before the Board.                    
38 C.F.R. § 20.200 (2006).  So they again are referred to the 
RO for appropriate development and consideration.

It further warrants mention, that more recently the veteran 
has raised the issues of a petition to reopen the claim for 
service connection for PTSD (and submitted various additional 
sources of evidence in connection with this claim), and 
original claims for service connection for peptic ulcer 
disease, and a total disability rating based on individual 
unemployability (TDIU).  However, these matters likewise have 
not been adjudicated by the RO in the first instance, 
much less denied and timely appealed; hence, they are also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice as to 
the evidence  required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.       
Moreover, VA has also has fulfilled its duty to assist in 
obtaining evidence relevant to the disposition of the claim.  

2.	During the pendency of this appeal, a March 2007 RO rating 
decision granted service connection for an anxiety disorder, 
not otherwise specified.  An SSOC issued that month, however, 
continued the denial of service connection for a             
non-specific psychiatric disorder apart from anxiety 
disorder.
3.	A comprehensive psychiatric VA examination took place in 
December 2006, which indicated additional diagnosed 
psychiatric conditions (other than anxiety disorder) of 
depressive disorder, and anti-social personality disorder.  
However, following a thorough review of the medical history, 
the VA examiner determined that depressive disorder had not 
been incurred or aggravated in service.                   The 
personality disorder identified also had not been aggravated 
therein.    


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder apart from 
anxiety disorder        (and also not including PTSD), that 
was incurred in or aggravated by military service, or may 
otherwise be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.384, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
therefore, VA is required   to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

For purposes of comprehensive adjudication of the present 
claim on appeal,              the record demonstrates that 
the RO has undertaken appropriate measures to inform the 
veteran of the applicability of the VCAA's duty to notify and 
assist to the continuing development of his claim.  
Preliminarily, through issuance of several VCAA notice 
letters, as well as the June 2000 statement of the case (SOC) 
(pertaining directly to the claim for service connection for 
a non-specific "nervous condition"), each of the 
requirements for content-specific notice as set forth under 
the Pelegrini II decision have effectively been met.

Initially, the March 2001 notice correspondence sent to the 
veteran by the RO notified him of the enactment of the VCAA, 
and of the generalized criteria in order to support such a 
claim, including under the standard provisions for 
demonstrating direct service connection, and presumptive 
service connection regulations.             That letter 
proceeded to set forth explanation as to whose 
responsibility, VA's or the veteran himself, it was to obtain 
additional evidence relevant to the disposition of his claim 
-- including that VA would undertake reasonable efforts to 
assist in obtaining any remaining medical records, employment 
records, or other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Copies of   VA 
Form 21-4142 (Authorization and Consent to Release of 
Information) were enclosed upon which he could identify any 
additional relevant sources of records from private treatment 
providers.  A January 2005 set forth substantially similar 
notice information.  An additional letter issued to the 
veteran in April 2005 also sought further information 
concerning the circumstances of his prior reserve duty 
service.  Hence, the notice information provided was 
sufficiently detailed and informative that the first three 
elements of satisfactory VCAA notice indicated through the 
Pelegrini II decision have been met.  

Additionally, the January 2005 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal,       to please 
send to the AMC; he was further notified that if he had any 
other evidence or information which he believed would 
support his claim, to notify that agency.  So the fourth and 
final element of VCAA notice was likewise met.   


The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through an addendum to the RO's March 2007 
SSOC informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).          
Here, the VCAA letters issued as to the claim on appeal, 
beginning with the first such correspondence in March 2001, 
obviously were sent well after the          September 1995 
and June 2000 rating decisions on appeal.  Nonetheless, bear 
in mind that the VCAA had not yet been enacted at the time of 
these rating decisions. Rather, the RO could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not yet even exist.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in  an SOC or SSOC, is sufficient to cure a 
timing defect).
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  In particular, 
following the March 2001 initial VCAA letter, and subsequent 
supplemental notice letters, the veteran has had a complete 
opportunity to provide all further information and evidence 
he wanted considered in regard to this appeal, prior to 
issuance of the most recent March 2007 SSOC.  During this 
timeframe, the AMC has undertaken extensive development to 
obtain detailed medical records and personnel records from 
throughout his active duty service, and periods of reserve 
duty.  He has also had a December 2006 VA medical examination 
that comprehensively addressed the nature and etiology of the 
condition claimed.  For these reasons, the Board finds that, 
regardless of the timing of the subsequent VCAA notice 
letters, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006). 

Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.      This has included 
obtaining the veteran's service medical records, personnel 
records, VA outpatient and hospitalization records, records 
from various private treatment providers, and records 
pertaining to disability benefits from the Social Security 
Administration (SSA).  In addition, he has undergone a 
December 2006 VA examination in regard to the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claim, the veteran has submitted additional 
private treatment records, several personal statements and 
lay statements from other individuals on his behalf.  He has 
declined the opportunity to testify at a hearing on his 
behalf.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.





Governing Law, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a psychiatric 
disorder where deemed to involve a psychosis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  See also 71 Fed. Reg. 42,758 
(July 28, 2006) (providing a definition of psychosis for 
purposes of application of presumptive service connection), 
to be codified at 38 C.F.R. § 3.384.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

Under VA law, a personality disorder is considered to be a 
congenital or developmental defect, and as such, is not a 
disease or injury for compensation purposes.  See 38 C.F.R. 
§§ 3.303(c); 4.9.  However, service connection is still 
permissible for such a disorder in the limited circumstance 
when there has been aggravation of a pre-existing condition 
during service by superimposed disease or injury.  See 
VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown,        
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102.  See also                
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

In the current claim on appeal, the precise issue for review 
is that of service connection for a psychiatric disorder 
other than anxiety disorder, and this follows the March 2007 
RO rating decision that granted service connection 
specifically for anxiety disorder, but not in regard to any 
other generalized mental health condition (indicated in an 
accompanying SSOC).  As such, the March 2007 RO decision was 
not an entirely favorable determination.  The veteran has 
likewise expressed the intention to continue his appeal, as 
the RO's decision did not represent the complete satisfaction 
of his pending claim.  Equally important also is that 
potential entitlement to service connection for PTSD is not 
for consideration, since it is in        a denial status 
(following the November 2004 Board decision in this regard).     
New and material evidence must first be presented before de 
novo adjudication of the claim involving PTSD.  That said, as 
indicated, the matter of a petition to reopen the claim for 
service connection for PTSD (based on recent evidence added 
to the file) is being referred to the RO for subsequent 
adjudication and disposition. 

Relevant to the present claimed psychiatric disorder apart 
from an anxiety disorder,  the record indicates an 
intermittent treatment history for one or more other general 
psychiatric disorders.  In this regard, SMRs from the 
veteran's initial period of active service in the Navy from 
October 1984 to August 1987, are absent for indication of 
mental evaluation or treatment.  Medical records from during 
subsequent reserve service between 1987 and 1994 are also 
absent of such findings.  The veteran has mentioned having 
met with a chaplain during his active service to discuss 
incidents that had provoked anxiety on his part.    

The veteran previously stated (in connection with a claim for 
service connection for PTSD) that he experienced the in-
service stressor of having witnessed an enemy attack on the 
U.S.S. Stark, a Naval vessel, in 1987.  However, as 
determined at the time of the Board's November 2004 denial of 
his PTSD claim, there was no objective corroboration that he 
was present at this event, and to the contrary the available 
information suggested that he was not anywhere in the 
vicinity of it.  

The reports of treatment from the Nassau County Mental Health 
Department in 1991 during a time period in which the veteran 
was incarcerated state a diagnosis of PTSD, ostensibly 
associated with a history of events from during service in 
the Republic of Vietnam -- which would not have relevance in 
the present instance since it is confirmed that he commenced 
his active duty service well after that era.   

VA outpatient clinical reports, beginning in February 1994, 
indicate an assessment of depression and continuing 
evaluation and treatment for the same.

The report of an October 1994 VA psychiatric examination 
states a diagnosis of PTSD.  This report does not reference 
any further psychiatric conditions.

A January 1995 examination by the New York State Department 
of Social Services, Office of Disability Determinations, 
states the diagnosis as PTSD, and attributes this condition 
to events from service having occurred in 1987.  

In a September 1998 forensic evaluation report to determine 
the veteran's psychiatric status, with reference to his 
ability to undergo a trial in a criminal case, the diagnosis 
was stated as major depression, recurrent, in full remission; 
dysthymic disorder, late onset; and past history of 
malingering.  

VA outpatient clinical reports include in December 1999 an 
evaluation report indicating an assessment of depression, and 
anxiety with difficulty sleeping.     There was no further 
discussion as to the likely etiology of these conditions.           
A January 2000 evaluation report from the New York VA Medical 
Center (VAMC) provides the diagnosis of schizoaffective 
disorder.  

The March 2000 evaluation of J.H., a private psychiatrist, 
states the diagnosis of major depressive disorder without 
psychotic features, and anti-social personality disorder.  

The veteran subsequently underwent hospitalization at the 
VAMC in Northport, New York, in February 2003, and prior to 
discharge the diagnosis was indicated as major depressive 
disorder with psychosis; rule/out substance induced mood 
disorder and psychosis; rule/out mood disorder secondary to 
medical or neurological condition; rule/out malingering; and 
rule/out anti-social personality disorder.  

In November 2004, the Board reopened, but denied on the 
merits the veteran's claim for service connection for PTSD.  
The remaining matter of his petition to reopen a claim for 
service connection for a psychiatric disorder other than 
PTSD, was remanded for additional development.  As indicated, 
the RO reopened this claim in March 2007 and granted service 
connection for anxiety disorder, continuing the denial for a 
claimed condition other than anxiety disorder.

Additional evidence obtained since the Board's remand, 
includes service personnel records from a recent period of 
additional reserve service.  In 2002, the veteran enlisted in 
the Army National Guard.  His records show that in May 2004, 
his unit was recalled to active duty.  The veteran then 
served in Iraq from between October 2004 to July 2005.  He 
was assigned to the 42nd Infantry Division.  He was awarded 
the Combat Infantryman Badge for having engaged in ground 
combat in        November 2004 after his patrol had been 
ambushed.  Further records indicate that during the incident 
in question the veteran had initially exited his vehicle and 
was directly in the line of enemy fire.  With the assistance 
of other members of his unit he had returned to a safer 
location.

The SMRs for this time period show that in December 2004 the 
veteran was admitted to a psychological restoration program 
located in the Persian Gulf for evaluation and treatment.  It 
was stated that he then had symptoms compatible with 
malingering, adjustment disorder with depressed mood, and 
personality disorder not otherwise specified (NOS).  It was 
recommended that he not be permitted to carry ammunition or 
weapons.  He was not considered a harm to himself or others.  
Then in February 2005, while still on duty with his reserve 
unit, he was transported back overseas to the Northport VAMC 
for further evaluation.  It was observed that he complained 
of stress and depression related to his service in Iraq.  He 
later rejoined his unit, but was sent for further mental 
health evaluation in March 2005 overseas at the 86th Combat 
Support Hospital.  He then reported having many symptoms of 
depression, including poor appetite, and difficulties with 
concentration and memory.  An impression was stated of 
depression NOS, malingering, and personality disorder NOS, 
rule out cannabis abuse.  The August 2005 report from another 
military hospital in Iraq, indicates that between October 
2004 and July 2005 the veteran was engaged in combat patrols 
in Iraq.  It was further stated that he was exposed to 
extreme combat conditions that caused him to experience 
stress.          The diagnosis was PTSD.  A December 2005 
evaluation report provides a diagnosis of chronic PTSD, and 
antisocial personality disorder.  The recommendation was that 
he undergo separation from service for medical reasons.   

Following separation from military service, in July 2006, the 
veteran underwent hospitalization at the Northport VAMC for 
severe depression and isolation with suicidal ideation.  A 
diagnosis on admission was mood disorder, NOS; rule out 
dysthymic disorder; rule out major depressive disorder, 
recurrent; and rule out PTSD.

A VA psychiatric examination was conducted in December 2006 
based on review of the veteran's claims file, psychological 
testing, and a mental status examination.  It was indicated 
that the veteran was then oriented in all spheres, and 
displayed behavior that was generally situation appropriate.  
His mood was angry and depressed.  Affect was somewhat labile 
but easily controlled.  He denied current suicidal intent or 
plant.  There was no impairment of communication or thought 
process.  He denied hallucinations and delusions, and his 
thinking was logical and goal oriented.  The veteran did not 
report panic attacks, phobias, or obsessive thoughts.  He did 
report chronic middle insomnia.  Review of April 2006 
neuropsychological test results showed that the veteran was 
considered an unreliable informant, and had a history of 
malingering and symptom exaggeration.   

The VA examiner set forth a diagnosis of depressive disorder 
NOS (representing a continuation of previously diagnosed 
major depressive disorder, recurrent);   anxiety disorder 
NOS; anti-social personality disorder.  On the subject of 
etiology of these identified conditions, it was observed that 
the veteran's prior periods of military service were less 
likely than not to have caused or made worse his depression.  
According to the examiner, the veteran did not report any 
psychiatric symptoms until well after his discharge from the 
Navy in 1987, and the interview also did not attribute his 
symptoms to any subsequent reserve duty service.  Instead, 
the veteran's account of his current functioning essentially 
corresponded to his reported functioning in 1990 when first 
diagnosed with major depressive disorder.  Based on his 
discharge summary from his most recent period of service in 
the Persian Gulf, his present symptoms appeared to be a 
continuation of earlier manifestations and not representative 
of an exacerbation by military service.

As further stated by the examiner, while the veteran's 
history of malingering and symptoms made it difficult to 
determine if his currently reported anxiety symptoms 
(nightmares, rage, alienation) were related to service in 
Iraq, because of a clear stressor documented in the claims 
file and military diagnosis of PTSD, these anxiety symptoms 
had at least a fifty-percent probably of being caused by an             
in-service event.  In the view of the examiner, the veteran's 
reported symptoms      did not meet the full DSM-IV criteria 
for PTSD, although they did constitute a diagnosis of anxiety 
disorder NOS likely related to his recent deployment.

Also indicated was that the veteran's symptoms and behavior 
met the DSM-IV criteria for anti-social personality disorder, 
which the examiner considered to be less likely than not due 
to or exacerbated by his military service.  

Upon review of the preceding findings, and with particular 
emphasis concerning the December 2006 VA psychiatric 
examination report that discussed the likely cause of the 
current diagnosed psychiatric disorders, the preponderance of 
the competent evidence essentially rules out the likelihood 
that a disorder other than anxiety disorder is the result of 
his military service.  Preliminarily, the December 2006 
examiner clarified the appropriate diagnosis as that of 
anxiety disorder, a depressive disorder (itself consistent 
with several other existing diagnoses of a similar 
condition), and anti-social personality disorder.  Following 
this, the underlying casual relationship between anxiety 
disorder and service is clearly stated, and is already the 
basis of the award of service connection for the same.  As 
regarding any other generalized psychiatric disorder, though, 
the opposite conclusion is warranted. The diagnosed 
depressive disorder NOS was not found to have been incurred 
in service.  The examiner also considered the potential 
likelihood that depression         pre-existed the veteran's 
second period of active duty that included service in Iraq, 
and indicated that if this occurred his condition still had 
not undergone substantial aggravation therein.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.306.  This finding is thus 
comprehensive in addressing the available bases of recovery 
of both incurrence, and aggravation of a pre-existing 
disorder during service.  As for the remaining diagnosis of 
anti-social personality disorder, given the conclusion that 
this was unrelated to service, the limited circumstances 
under which said condition could be deemed service-connected 
-- where aggravated by superimposed disease or injury in 
service, also have not been met.  See 38 C.F.R. §§ 3.303(c); 
4.9.      

Additionally, in context of the complete evidence of record, 
the December 2006 VA's examiner opinion represents the only 
determination of record pertaining to the likely etiology of 
his claimed non-specific psychiatric disorder (besides PTSD,          
for which an original claim for service connection was 
previously denied).               The prior medical records 
on file involve evaluation and treatment of various 
psychiatric conditions, and otherwise do not address what may 
have caused them.               

This opinion similarly provides a factually-ground and well 
reasoned assessment of the etiology of his current 
conditions.  Even while the treatment history and medical 
evidence in this case is extensive, the examiner's claims 
file review and identification of specific details from 
throughout the medical history lends significant probative 
weight to his conclusion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (those factors for assessing the probative 
value of an opinion on the question of medical nexus include 
the physician's access to the claims file and the 
thoroughness of the opinion); Boggs v. West, 11 Vet. App. 
334, 340 (1998).  Along with review of medical history, the 
above examination encompassed a direct evaluation of the 
veteran and analysis of former mental health testing results.          
See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the 
probative value of medical opinion evidence is based, amongst 
other factors, on the medical expert's personal examination 
of the veteran, knowledge and skill in analyzing the data,   
and the medical conclusion that is reached).  See, too, Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  As such, this 
determination should be deemed of substantial probative 
weight.  

Also warranting mention is that the evidence does not 
establish that the veteran first manifested any disorder 
involving a psychosis within one-year of discharge from a 
period of service.  In any event, more contemporaneous 
assessments of his condition, including during February 2003 
hospitalization, and again on the December 2006 VA 
examination, show the absence of any symptoms similar to a 
psychosis.  Here, the provisions for presumptive service 
connection which would otherwise permit a finding of a causal 
relationship to service (for disability at the compensable 
level within one-year of separation) are not applicable.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In summary then, the evidence while establishing that anxiety 
disorder was likely service-related, does not show an 
identical relationship for any other disorder.  It is 
likewise noted that the veteran's SMRs for his second period 
of active duty service do include an in-service clinical 
diagnosis of PTSD, and inasmuch as this pertains to a claim 
for service connection for that condition, it may be 
considered in the RO's adjudication of his petition to reopen 
the claim (as previously indicated,             a matter not 
currently on appeal).

The Board has also taken into account the veteran's own 
statements; however, since he is a layperson without medical 
training and expertise, he cannot offer a probative opinion 
on the question of whether a depressive disorder, or similar 
condition besides anxiety disorder, is causally related to 
his military service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Instead, an etiological link between a current 
disability and service must generally have been proven 
through medical evidence that concerns this requisite element 
of a valid claim for service connection.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000). See also, Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (medical nexus requirement 
for service connection consists of a link between current 
disability and identifiable in-service disease or injury); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder other than anxiety 
disorder must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim for service connection for a psychiatric disorder 
other than anxiety disorder is denied.


REMAND

Previously, a March 2007 rating decision issued by the AMC 
while this appeal was pending granted service connection for 
an anxiety disorder, not otherwise specified, and then 
assigned an initial 30 percent disability rating for this 
condition, effective as of December 18, 2005.  As also 
explained above, an SSOC set forth the same month continued 
the denial of a claim for service connection for a 
psychiatric disorder apart from an anxiety disorder; the 
veteran continued his claim, seeking service connection for 
an additional generalized acquired psychiatric condition.      

Of further note, however, through its July 2007 Informal 
Hearing Presentation,    the veteran's representative 
explained that given the apparent comorbidity of other 
claimed mental conditions with anxiety disorder, that in 
actuality the veteran's claim could reasonably be 
characterized as one for an increased rating for the existing 
service-connected condition -- in other words, with an 
evaluation under alternative applicable diagnostic codes for 
other conditions that the medical evidence demonstrated is 
part and parcel of the service-connected psychiatric 
disability.  See e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998).                      This alternative basis of 
recovery of additional compensation for psychiatric 
disability does not preclude adjudication of his service 
connection claim, for disability other than his anxiety 
disorder, which has been denied.  It does however, also raise 
the necessary question of the propriety of the initial 30 
percent evaluation for his anxiety disorder.  It may thus 
reasonably be construed as a NOD with the initial rating 
assigned for that condition.  See Fenderson, 12 Vet. App. at 
125-26.  However, an SOC has not yet been provided to the 
veteran on this recently filed NOD, nor has he been given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by filing a timely substantive appeal (VA 
Form 9  or equivalent statement).  Accordingly, the claim for 
a higher initial rating for an anxiety disorder must be 
remanded to the RO for issuance of an SOC as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238 (1999);       Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

The RO must furnish to the veteran and 
his representative a statement of the 
case with respect to the veteran's NOD 
as to the initial 30 percent disability 
rating assigned for his service-
connected anxiety disorder, along with 
a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on those issues.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any 
matter not currently in appellate 
status, a timely appeal must be 
perfected (within 60 days of the 
issuance of the statement of the case).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
















 Department of Veterans Affairs


